Citation Nr: 0213354	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for 
dissection of the descending thoracic aorta.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO denied entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 for dissection of the descending thoracic aorta.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board via a video conference 
hearing at the RO in July 2001, a transcript of which has 
been associated with the claims file.

This matter was previously before the Board in September 
2001, wherein it was remanded for additional development.  

In May 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

There is no competent medical evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA Medical 
Center in San Antonio, Texas, nor that the veteran has 
additional disability secondary to treatment for an abdominal 
aortic aneurysm in July 1998.


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability from dissection of the descending thoracic aorta 
pursuant to the provisions of 38 U.S.C.A. § 1151 as secondary 
to treatment at a VA medical facility in July 1998, have not 
been met.  38 U.S.C.A. §§§ 1151, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of pertinent VA hospital records dated in April 
1998, reveals that the veteran had an abdominal aortic 
aneurysm (AAA) that had reached a size that would soon 
require intervention.  In May 1998, he had a cardiac 
catheterization through a left brachio-arteriotomy and repair 
was scheduled for July 1998.

VA hospital treatment records dated from July 9, 1998, to 
July 22, 1998, show that the veteran had an aortic angiogram 
with peripheral runoff (AAPRO) on July 10, 1998.

The veteran had been presented with a Standard Form 522, 
Request for Administration of Anesthesia and for Performance 
of Operations and Other Procedures, on July 9, 1998.  This 
form served as consent for the AAPRO procedure that he was to 
have on July 10, 1998.  He was informed at that time of the 
relevant aspects, indications, risks, benefits, and 
alternatives of the procedure/treatment that was to be 
performed on him.  They included bleeding, infection, pain, 
swelling, allergy to dye, loss of life, injury to vessels 
feeding arm or leg, and emboli to legs.  He veteran signed 
the consent form at 9:10 p.m. on July 9, 1998.

The veteran had the AAPRO on July 10, 1998, with no initial 
complications.  However, about 6 hours after the procedure, 
he developed descending thoracic aortic aneurysms that 
originated just distal to the takeoff of the subclavian and 
went down to the level terminating just short of the 
abdominal aortic aneurysm.  
Handwritten notes on the July 10 AAPRO report indicate that 
the procedure was completed that morning, and that he had 
experienced the "aorta dissection" at "approx 1 P.M."

His condition was eventually stabilized and he was released 
from this admission on July 22, 1998.

The AAA was repaired at The Methodist Hospital in November 
1998.  The attending vascular surgeon reported having 
followed the veteran at VA for an AAA, and that on July 10, 
1998, he had developed a dissection of the thoracic aorta.

The veteran filed a claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 on 
December 27, 1999.

In July 2001, the veteran and his spouse testified at a video 
conference hearing over which the undersigned Member of the 
Board presided.  He asserted that he sustained additional 
disability in the form of a dissecting aneurysm of the 
descending thoracic aorta, as a result of medical treatment 
during VA hospitalization in San Antonio, Texas, in 1998.  He 
indicated that this was the result of an unforeseen event 
after a catheterization procedure, for which he, also, had 
not been informed of all potential complications of the 
catheterization procedure.

This matter was previously before the Board in September 
2001.  The Board remanded case for an opinion by a 
specialist.

A private medical record from a Chief of Vascular Surgery, 
dated in April 2002, shows that the physician reviewed all of 
the records which had been forwarded to him, including the 
discharge summary from the Methodist Hospital in Houston, 
Texas.
The physician indicated that the thoracic aortic dissection 
experienced by the veteran was indeed temporally related to 
the AAPRO.  He added that he found no evidence, though, of 
any untoward events during the AAPRO that could have led to 
the dissection.  There was a period of hours between the two 
events, as well.  The physician recorded that the veteran did 
have abnormal vessels (since he had an AAA), and was thus 
prone to vascular problems.

Additionally, the physician added that he found no evidence 
of record that the veteran needed to have anything done to 
his thoracic aorta to date.  The surgery in Houston was for 
his AAA which predated the AAPRO and the thoracic dissection.  
He had had problems with pains in different areas for a long 
time, and it was thus impossible to attribute with certainty 
any of his complaints to the dissection that had been stable.  
He noted that it was very unlikely that the dissection was 
causing any interference with his daily self care activities.  
The physician concluded that he had a difficult time 
accepting the fact that this dissection was caused by poor or 
substandard care, or that it was responsible for additional 
disability. 


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002).

In 1991, the United States Court of Appeals for Veterans 
Claims (CAVC) invalidated 38 C.F.R. § 3.358(a)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  Aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993); aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court), in affirming 
the CAVC's decision, held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative. 'Necessary Consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.


Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002). However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center, San Antonio, Texas; the VA Outpatient Clinic, 
McAllen, Texas; the Valley Diagnostic Medical and Surgical 
Clinic, Harlingen, Texas; the Vascular Labs, McAllen, Texas; 
the Methodist Hospital, Houston, Texas; and the 
Cardiovascular Consultants, McAllen, Texas.  The veteran had 
also indicated treatment by BT, MD.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment and examination reports identified 
by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).



Specific notice letters were also sent to the veteran in 
February 2000 and in December 2001, advising him to submit 
additional evidence in support of his claim.  They advised 
him that he could submit additional evidence himself or 
sufficiently identify such evidence.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
a rating decision, a Statement of the Case, a Supplemental 
Statement of the Case, a Remand of the Board, and associated 
correspondence.  In this regard, the veteran has been given 
the opportunity to direct the attention of the RO to evidence 
which he believes is supportive of his claim, and the RO, as 
noted above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He testified at a 
video conference hearing over which the undersigned Board 
Member presided in July 2001.




As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with such notification resulting in additional evidence.

Thus, there is no useful purpose in remanding the matter 
again for development of the issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.


38 U.S.C.A. § 1151

The veteran has filed a claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability of a thoracic aortic dissection as 
secondary to VA treatment in July 1998.  The Board notes that 
where it is determined that there is additional disability 
resulting from VA treatment, compensation will be payable in 
the same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.




The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, (1) medical evidence of a current 
disability; (2) medical or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability of thoracic aortic dissection, claimed 
as secondary to VA treatment in July 1998.

In this regard, the Board initially notes that the veteran 
had been placed on notice of the risks associated with the 
AAPRO procedure when he executed the Form 522, Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures, on July 9, 1998.  

The veteran was informed of the risks at that time, which 
included bleeding, infection, pain, swelling, allergy to dye, 
loss of life, injury to vessels feeding arm or leg, and 
emboli to legs.

The Board next refers to the competent medical evidence of 
record, specifically the expert opinion of April 2002, which 
indicated that there was no evidence of any untoward events 
during the AAPRO that could have led to the dissection.  

Additionally, there was no evidence of record that the 
veteran needed to have anything done to his thoracic aorta to 
date, as the surgery in Houston was for his AAA which 
predated the AAPRO and the thoracic dissection.  


It was noted that the veteran had problems with pains in 
different areas for a long time, and it was thus impossible 
to attribute with certainty any of his complaints to the 
dissection that had been stable.  It was said to be very 
unlikely that the dissection was causing any interference 
with his daily self care activities, and it was concluded 
that it was difficult to accept the fact that the dissection 
was caused by poor or substandard care, or that it was 
responsible for additional disability. 

The Board's application of the pertinent governing criteria 
referable to claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 does not permit a favorable 
determination in the veteran's case.  While the veteran has 
consistently argued that he incurred additional disability as 
a result of the July 1998 VA treatment, as a lay person he is 
not competent to offer evidence that requires medical 
knowledge as to diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran has not 
provided evidence from a competent authority that his 
thoracic aortic dissection was the result of treatment at a 
VA medical facility.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered additional disability, in the form of 
thoracic aortic dissection, pursuant to the provisions of 38 
U.S.C.A. § 1151 as secondary to the VA treatment.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment, or examination caused 
additional disability requires competent medical evidence.  
In the absence of competent medical evidence in this regard, 
and in view of evidence to the contrary, the Board must deny 
the veteran's claim.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for dissection of the 
descending thoracic aorta is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

